UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES
OFFICE OF SPECIAL EDUCATION PROGRAMS

OSERS is committed to acting on and responding to complete waiver requests as quickly as
possible by providing an expedited response to the State educational agency (SEA) that is the
State Lead Agency (LA) that submits this waiver and provides all necessary information. At the
end of this form please click the submit button to submit this form directly to the
IDEAwaiver@ed.gov mailbox.
The Honorable Mark Schultz
Commissioner, Rehabilitation Services Administration
Delegated the authority to perform the functions and duties of the Assistant Secretary for the
Office of Special Education and Rehabilitative Services
U.S. Department of Education
550 12th Street, SW
Washington, DC 20202
Dear Mr. Schultz:

:

400 MARYLAND AVE. S.W., WASHINGTON, DC 20202-2800
www.ed.gov
The Department of Education’s mission is to promote student achievement and preparation for global competitiveness
by fostering educational excellence and ensuring equal access.

Date:
State: Select a State
Name of SEA that is the State LA:

In seeking this waiver, I assure that:
The SEA/LA will ensure that it uses funds under the IDEA Part C program in
accordance with the provisions of all applicable statutes, regulations, program plans,
and applications not subject to this waiver.
The SEA/LA will work to mitigate any negative effects, if any, that may occur as a
result of the requested waiver.
This waiver is requested in response to extraordinary circumstances due to the
COVID-19 pandemic for which a national emergency was declared by the President
of the United States under the Robert T. Stafford Disaster Relief and Emergency
Assistance Act.

Thank you for your consideration,
Name of Chief State School Officer:
OR
Authorized Representative:
Title:

SUBMIT FORM

